IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10508
                        Conference Calendar



WAYNE MORRIS REEVES, JR.,

                                          Petitioner-Appellant,


versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                          Respondent-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-1377-X
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Wayne Morris Reeves, Jr., # 603172, appeals the dismissal of

his action as frivolous.    The district court did not err in

construing it as an action under 42 U.S.C. § 1983.     We have

reviewed the record and the district court's opinion and find no

reversible error.   Reeves v. Director, TDCJ-ID, No. 3:95-CV-1377-



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10508
                              - 2 -

X (N.D. Tex. Mar. 28, 1996).    Further, we hold that this appeal

is frivolous and dismiss it accordingly.    See 5th Cir. R. 42.2.

     Reeves has been warned by this court that he may be

sanctioned for filing further frivolous suits.    See Reeves v.

Texas, No. 95-10549 (5th Cir. Sept. 27, 1995).     Accordingly,

Reeves is BARRED from filing any pro se, in forma pauperis, civil

appeal in this court without the prior written approval of an

active judge of this court.    Further, he is BARRED from filing

any pro se, in forma pauperis, initial civil pleading in any

court which is subject to this court's jurisdiction, without the

advance written permission of a judge of the forum court.    The

clerk of this court and the clerks of all federal district courts

subject to the jurisdiction of this court are directed to return

to Reeves, unfiled, any attempted submission inconsistent with

this bar.

     APPEAL DISMISSED; SANCTION IMPOSED.